Opinion issued May 15, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00052-CV
____________

AUTONATION USA CORP., Appellant

V.

JAMES LETEFF AND LAURA LETEFF, Appellees



On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 111,133



MEMORANDUM  OPINION
	On May 1, 2003, this Court issued an order advising the parties that it had
received from the district clerk evidence that the case had been settled and that
therefore, the appeal would be dismissed for want of jurisdiction by May 12, 2003
unless the parties demonstrated that there was a live controversy.  The time for any
party to respond to the order has passed and none has done so.
	Accordingly, this appeal is dismissed for want of jurisdiction.
PER CURIAM
Panel consists of Jusices Hedges, Taft, and Nuchia.